Citation Nr: 1107976	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to January 1948.  
He died on April [redacted], 2005.  The appellant is his surviving 
spouse.

The case is before the Board of Veterans Appeals (the Board) on 
appeal from actions taken by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony before a Veterans Law Judge 
sitting at the VARO on Travel Board in August 2006; a transcript 
is of record.  [The appellant was subsequently informed by the 
Board that the Veterans Law Judge who had presided at that 
hearing was no longer employed by the Board and asked if she 
wished to have another hearing.  She did not respond.]

This matter was before the Board in March 2007 and December 2009, 
at which time the Board remanded it for further development.  The 
case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on April [redacted], 2005.  The immediate cause of 
death was reported as gram negative sepsis due to or as a likely 
consequence of pneumonia, due to or as a likely consequence of 
acute myocardial infarction. No other significant condition 
contributing to death was reported on the death certificate.

2.  The competent evidence of record does not demonstrate that 
the Veteran's death was actually caused by VA hospitalization or 
medical or surgical treatment, or was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
that it was proximately caused by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151, for the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA provided adequate notice of how disability ratings and 
effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 
(2006).

VA notified the appellant in May 2005 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).   

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a claim 
and afforded the appellant the opportunity to present testimony 
before the Board.  The VA has obtained extensive VA treatment and 
hospital records.  VA Medical opinions were obtained in July 2005 
and May 2010.  The appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
to provide testimony before the Board.  The claim was 
readjudicated in a November 2010 supplemental statement of the 
case.  The evidence of record, to include that discussed above, 
rebuts any suggestion that VA's efforts to provide notice 
prejudiced the appellant.

Thus, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


DIC under 38 U.S.C.A. § 1151

The appellant seeks DIC benefits pursuant to 38 U.S.C.A. § 1151.  
She contends the cause of the Veteran's death was due to improper 
VA medical treatment to include the administration of Dilantin at 
toxic levels.

Dependency and indemnity compensation shall be awarded for a 
qualifying Veteran's death if the death was not the result of the 
Veteran's willful misconduct and the death was caused by hospital 
care or medical treatment furnished by the VA and the proximate 
cause of the death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran died does not establish cause.  38 C.F.R. § 3.361(c) 
(1). Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c) (2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's death, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's death and VA failed to exercise 
the degree of care that would be expected of a reasonable 
healthcare provider; or VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d) (1).  Whether the proximate cause 
of a Veteran's death was an event not reasonably foreseeable is 
in each claim to be determined based on what a reasonable 
healthcare provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable healthcare provider would not have considered to be an 
ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d) 
(2).

In an October 2004 VA hospital entry, it was noted that the 
Veteran had been admitted and was treated for Dilantin toxicity. 

In a statement from the Veteran's attending physician dated prior 
to his death in April 2005, it was noted that his primary 
diagnoses were severe dementia; a moderate seizure disorder; and 
diabetes.

In a July 2005 VA medical opinion, the clinician noted that was 
asked to determine if the Veteran's death was the result of an 
overmedication with Dilantin.  He noted that the record revealed 
the Veteran died from gram negative sepsis, pneumonia, and acute 
myocardial infarction.  A May 2005 letter from the Veteran's 
spouse alleged that he had been overmedicated with Dilantin which 
eventually caused an infection in his blood stream leading to his 
death.  The clinician noted that the Veteran had previously been 
treated with Dilantin but taken off Dilantin due to toxicity.  
After a review of the medical records and claims file the 
clinician offered the following opinion:

[The Veteran] was admitted to the hospital with cachexia 
and numerous chronic health problems.  He died of causes 
listed on his death certificate signed by Dr. Gorin, 
compounded with his age.  It is my firm belief, that none 
of his diseases was caused or aggravated by his treatment 
with Dilantin, or history of seizure disorder, or by 
discontinuing of Dilantin.  

In a May 2010 VA medical opinion, it was opined that the death of 
the Veteran was less likely as not caused by, contributed to, or 
as the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the relevant treatment including use of Dilantin 
and or due to an event not reasonably foreseeable. 

The rationale given was that the 2004 Annual Report of the 
American Association of Poison Control Center's Toxic Exposure 
Surveillance System reviewed 4059 toxic phenytoin (Dilantin) 
exposures in 2003 that resulted in only 7 deaths.  Six of which 
included combined exposures to phenytoin and other drugs.  
Although rarely used today for cardiac arrhythmias, FDA only 
noted 10 deaths from cardiac events between 1997 and 2002 due to 
the infusion of fosphenytoin.  It was noted that adverse cardiac 
events from phenytoin toxicity are relatively very rare compared 
to the frequency of toxic and/or therapeutic exposure to this 
drug.  Adverse cardiac events were frequently associated with 
additional predisposing factors beyond just phenytoin.  The 
clinician further noted that the date of death was April [redacted], 2005 
while the hospital discharge summary noting the resolved Dilantin 
toxicity was dated November 2, 2004 (date of admission October 
14, 2004).  The discharge summary gave no indication of any 
residual toxic effects or conditions related to the Dilantin.  In 
summary, the clinician opined that, "I find no probable basis 
for attributing this Veteran's death to his having received 
Dilantin or at this point, to inadequate VA care in general."

The Board finds that the July 2005 and May 2010 opinions rendered 
by the VA physicians regarding the quality of care of the Veteran 
while being treated at a VA facility is adequate for evaluation 
purposes.  See Barr, supra.  Specifically, the claims folder and 
medical records were available for review, and the physicians 
discussed the relevant findings in the claims folder and provided 
rationale for their opinions.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the Board 
finds the VA physicians' opinions to be of great probative value.

While it is understandable that the appellant is upset at the 
loss of her spouse, the evidence does not, on its face, suggest 
any fault on the part of VA treating personnel.  The Board has 
considered the appellant's beliefs that VA was negligent in 
rendering medical services to the Veteran, but this is 
unsupported by the medical evidence.  There is no competent 
medical evidence or opinion of record that demonstrates that VA 
was negligent in rendering medical services to the Veteran, which 
proximately caused his death.  The Board recognizes that lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the issue in this case is a complex matter which 
requires specialized training for a determination as to 
causation, standard of care, foreseeability, etc., and it is 
therefore not susceptible of resolution by lay opinions.

The Board does not doubt the appellant's sincerity; however, the 
record does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has submitted 
no competent evidence which tends to substantiate her contentions 
that the Veteran suffered additional disability or death due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment to the Veteran, or an event not 
reasonably foreseeable.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, the Board concludes that entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151 is not warranted.  Thus, although the Board 
is sympathetic to the appellant's contentions, the Board is 
unable to provide any legal remedy.  See Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'").  Accordingly, the claim for DIC 
under 38 U.S.C.A. § 1151 must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The preponderance of the evidence is against the appellant's 
claim and the benefit-of-the- doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet.App. 49, 54- 56 (1990).

ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 is denied.


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


